EXHIBIT 10.1




SUBSCRIPTION AGREEMENT




This Subscription Agreement (this "Agreement") by and between METALLINE MINING
COMPANY, a Nevada corporation (the "Corporation"), and
________________________________ (the "Subscriber ") is effective as of the date
of the Corporation's acceptance of this Agreement as set forth below.


RECITALS:


Whereas, the Corporation desires to sell to the Subscriber, and the Subscriber
desires to purchase from the Corporation, shares of the Corporation's common
stock in accordance with the terms and conditions set forth herein:


Now, therefore, in consideration of the mutual covenants and agreements
contained herein, together with other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


1. Subscription for Securities. The Subscriber hereby subscribes for ________
shares of common stock, par value $.01 per share, of the Corporation. For each
share purchased pursuant to this Agreement, the purchaser will also receive a
warrant to purchase one share of the Company's common stock at an exercise price
of $1.25 per share (the "Warrants" and, together with the shares, the
"Securities"), at a price of $0.80 per share for an aggregate purchase price of
_____________________________ Dollars ($____________).


2. Acceptance of Subscription. This Agreement is not effective until the
Corporation has received full payment of the aggregate purchase price and
accepted this Agreement. This Agreement may be rejected in whole or in part at
the sole discretion of the Corporation.


3. Representations and Warranties of the Subscriber. The Subscriber understands
that the offering and sale of the Securities is intended to be exempt from
registration under the Securities Act of 1933, as amended (the "Securities
Act"), by virtue of Sections 4(2) and 4(6) of the Act and Regulation D
promulgated under the Act, as well as other exemptions that may be available.
The Subscriber understands that the Corporation will rely on the Subscriber's
representations and warranties herein to secure said exemptions. Accordingly,
the Subscriber represents and warrants to the Corporation as follows:


(a) The Subscriber is an "Accredited Investor" as defined under Rule 501(a) of
the Securities Act by virtue of the fact that the Subscriber (check applicable
boxes):


(i) [ ] is a director or executive officer of the Corporation;
 
 
 

--------------------------------------------------------------------------------

 


(ii) [ ] is a natural person who has an individual net worth, or joint net worth
with his or her spouse, at the time of the purchase exceeding $1,000,000. As
used in this subparagraph, "net worth" means total tangible assets as currently
valued less total liabilities;


(iii) [ ] is a natural person who had individual income in excess of $200,000 in
each of the two most recent years or joint income with his or her spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;


(iv)  [ ] is an entity in which all of the equity owners are Accredited
Investors;


(v) [ ] is a trust (1) not formed for the specific purpose of acquiring the
Securities, (2) having total assets in excess of $5,000,000, and (3) whose
purchase of the Securities is directed by a sophisticated person (as described
in Rule 506(b)(2)(ii) under the Act);


(vi) [ ] is a bank, savings and loan association or other institution as defined
in Section 3(a)(5)(A) of the Securities Act, whether acting in its individual
capacity or as a fiduciary;


(vii) [ ] is a broker or dealer registered pursuant to the Securities Exchange
Act of 1934, as amended;


(viii) [ ] is an insurance company, as defined in the Securities Act;


(ix) [ ] is an investment company registered under the Investment Company Act of
1940, as amended, or as a business development company as defined by that Act;


(x) [ ] is a Small Business Investment Company licensed by the United States
Small Business Administration;


(xi) [ ] is a plan established and maintained by a state, its political
subdivisions, or an agency or instrumentality of a state or its political
subdivisions for the benefit of its employees, which has total assets in excess
of $5 million;


(xii) [ ] is an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"), if the investment
decision is to be made by a plan fiduciary, as defined in Section 3(21) of
ERISA, which is either a bank, savings and loan association, an insurance
company, or a registered investment advisor, or if the employee benefit plan has
total assets in excess of $5 million;
 
 
 

--------------------------------------------------------------------------------

 


(xiii) [ ] is a self-directed employee benefit plan with (1) a net worth in
excess of $5 million, and (2) whose investment decisions are made by, and solely
for the benefit of, persons that are accredited investors;


(xiv) [ ] is a private business development company, as defined in the
Investment Advisors Act of 1940, as amended; or


(xv) [ ] is a tax-exempt organization (under Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended), corporation, Massachusetts or similar
business trust, or partnership (1) not formed for the specific purpose of
acquiring the Securities and (ii) having total assets in excess of $5,000,000.
 
(b) The Corporation has made available to the Subscriber all documents that the
Subscriber has requested, and the Subscriber has requested all documents and
other information that the Subscriber has deemed necessary to consider, relating
to this investment in the Corporation and the Corporation has provided answers
to all questions concerning the offering and an investment in the Corporation.


(c) The Securities are being purchased for investment purposes only, for the
Subscriber's own account, and not with a view to distribution or resale thereof
in any manner within the meaning of the Securities Act. The Subscriber will not
take or cause to be taken any action that will cause the Subscriber or the
Corporation to be deemed an “underwriter” of the Securities as that term is
defined in Section 2(11) of the Securities Act.


(d) The Subscriber understands that an investment in the Securities is highly
speculative and subject to substantial risks. The Subscriber has such knowledge
and experience in financial and business matters that the Subscriber is capable
of evaluating the merits and risks of an investment in the Securities.


(e) The Subscriber is capable of bearing the risk of the loss of the entire
investment in the Securities. The Subscriber has an adequate net worth and means
of providing for current needs and contingencies notwithstanding the loss of an
investment in the Securities.


(f) The Subscriber understands that the Securities are not and will not be
registered under the Securities Act or any state securities laws and are being
offered in reliance upon exemptions from registration thereunder. Accordingly,
the Subscriber understands that the Securities may not be sold, distributed,
assigned, offered, pledged or otherwise transferred unless they are subsequently
registered under the Securities Act and under applicable state or foreign
securities laws, or an exemption from such registration is available. The
Subscriber understands that the Corporation is under no obligation to register
the Securities or to assist the Subscriber in complying with any exemption from
such registration. The Subscriber further understands that the Corporation is
not registered as an investment corporation under the Investment Corporation Act
of 1940, as amended ("Investment Corporation Act"), in reliance upon an
exemption from such registration.
 
 
 

--------------------------------------------------------------------------------

 
 
(g) The Subscriber consents to the placement of a legend on any certificates
representing the Securities, which legend shall be in form substantially as
follows:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE
SECURITIES LAWS, AND NO INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED,
OFFERED, PLEDGED OR OTHERWISE TRANSFERRED UNLESS (a) THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS
COVERING ANY SUCH TRANSACTION INVOLVING SAID SECURITIES OR (b) THE ISSUER
RECEIVES A SATISFACTORY OPINION OF LEGAL COUNSEL FOR THE HOLDER OF THESE
SECURITIES (CONCURRED IN BY LEGAL COUNSEL FOR THE ISSUER) STATING THAT SUCH
TRANSACTION IS EXEMPT FROM REGISTRATION.


(h) The Subscriber understands that no federal or state agency has passed upon
the Securities or made any finding or determination as to the merits or fairness
of this transaction.


(i) The Subscriber is a resident of the state indicated in Section 4 hereof and,
if an individual, has reached the age of majority according to the laws of that
state. If the Subscriber is a corporation, partnership, or other entity, the
Subscriber and the individual representative of the Subscriber who is executing
this Agreement each hereby represent and warrant that the purchase of the
Securities pursuant to this Agreement has been duly authorized by all necessary
corporate, partnership, or other action; that such individual is duly authorized
to bind the Subscriber to this Agreement; and that the Subscriber was not
organized for the purpose of investing in the Corporation.


(j) No representations or warranties have been made to Subscriber by the
Corporation, or any officer, employee, agent or affiliate of any of them.


(k) These representations and warranties are true and accurate as of the date of
this Agreement and shall be true and accurate as of the date of delivery of the
subscription price, and shall survive such delivery. If in any respect, such
representations and warranties shall not be true and accurate prior to the
issuance of Securities to the Subscriber, the Subscriber shall give immediate
written notice of such fact to the Corporation specifying which representations
and warranties are not true and accurate and in what respects they are not
accurate.


4. Indemnity. The Subscriber agrees to indemnify and hold harmless the
Corporation and its affiliates from and against any and all loss, liability,
claim, damage, cost or expense incurred (including, without limitation, any and
all expenses whatsoever reasonably incurred in investigating, preparing for or
defending against any litigation commenced or threatened or any claim
whatsoever) arising out of or based upon any false representation or warranty or
breach or failure by the Subscriber herein or in any other document furnished by
the Subscriber to the Corporation or any of its affiliates in connection with
this transaction.
 
 
 

--------------------------------------------------------------------------------

 


5. Notices. Any notices or other communications required or permitted hereby
shall be sufficient if sent by registered or certified mail, postage prepaid,
return receipt requested, to the following addresses:


Corporation:
Metalline Mining Company
1330 E. Margaret Ave.
Coeur d'Alene, Idaho 83815
ATTN: Merlin Bingham
Subscriber:
________________________
________________________
________________________


6. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and to their respective representatives,
successors and permitted assigns. The Subscriber shall not transfer or assign
this Agreement without the prior written consent of the Corporation, and any
attempted assignment without such consent will be void.


7. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Idaho without regard to conflict of law
principles and in accordance with the laws of the United States.


8. Attorneys' Fees and Costs. In any action at law or equity to enforce or
interpret any of the provisions or rights under this Agreement, the prevailing
party shall be entitled to costs, expenses and reasonable attorneys' fees
incurred therein, including, without limitation, such costs, expenses and fees
on any appeal.


9. Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by all parties hereto.


10. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument (any one or more of which may be by facsimile).
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the ___day
of _________, 2005.


SUBSCRIBER:    




By: ______________________________
 
______________________________


__________________________________ 
Social Security or Federal I.D. Number


Address:   __________________________
__________________________
__________________________
__________________________


Payment Enclosed $ _________________






Accepted as to _______________ Shares


METALLINE MINING COMPANY




By: _______________________________
Merlin D. Bingham
President


Date: ______________________________
 
 
 

--------------------------------------------------------------------------------

 